Opinion by
Judge Peters :
There were two- plaintiffs to the action, and but one of them a non-resident, according to the facts stated in the affidavit filed. The language of the statute is when a non-resident or any corporation shall institute an action in any court, whether suing in his own right, or as the representative of another, he shall, before the com*537mencement thereof, give bond, evidently meaning that when the non-resident is the only plaintiff in the action, he shall give bond with surety resident in this case, etc. But when there are two plaintiffs, and one of them is a resident of the state, neither the letter nor spirit of the statute requires a bond for cost to■ be executed. And perceiving no error in the judgment the same is affirmed.
J. C. Jonson, for appellants. Owen & Ellis, for appellees.